Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1–9 have been submitted for examination.  
Claims 1–9 have been examined and rejected. 

Response to Remarks
Applicant's arguments filed June 15, 2022 have been fully considered but they are not persuasive. 

I. “Operable selectively to drop sending parts of data of the one or more enhancement layers”
Applicant argues that Park fails to teach "the at least one encoder is operable selectively to drop sending parts of data of the one or more enhancement layers and their associated residual data in response bandwidth limitations, ghosting, interference and/or data errors arising in the data communication network." Rem. 7. Applicant’s position was elucidated during the interview on June 15, 2022. Examiner provided the Safaei reference (US 2016/0227172) as evidence in support of the Park reference. The Safaei reference teaches at ¶ 0006:
A current model for video quality differentiation is to use hierarchical video coding (HVC) or multiple description coding (MDC). In both models, the video stream is split into a number of sub-streams, called layers or descriptions in HVC and MDC respectively. The user who receives all the sub-streams will be able to decode the video at the maximum possible quality. If some sub-streams are not sent by the source or dropped by the server/network, the receiver will decode a lower quality video.

Which makes obvious that adaptive or hierarchical delivery is well known to include the functionality of dropping the enhancement parts. During the interview Applicant suggested that while Park as supported by Safaei teaches that dropping the enhancement parts was one of the known choices for adaptive delivery optimizations by similar practitioners in the art at the time of effective filing, that the rejection is proper only if Park’s optimization “must be dropping the enhancement parts” and since there were other choices for optimizations then the rejection failed. Examiner agreed with Applicant's admission of fact, that Park's optimization was a known choice, but disagreed with the legal assertion that the other choices available for Park's optimization caused the rejection to fail. After all the rejection was made under 35 USC 103, which is understood as, “the references must expressly or impliedly suggest the claimed invention or the examiner must present a convincing line of reasoning as to why the artisan would have found the claimed invention to have been obvious in light of the teachings of the references” (MPEP 2142). Therefore a known choice of optimization would have been an obvious choice of optimization. Here, the Examiner has shown by the references in the rejection and supporting evidence that when Park teaches an optimization that Park teaches “the at least one encoder is operable selectively to drop sending parts of data of the one or more enhancement layers and their associated residual data in response bandwidth limitations, ghosting, interference and/or data errors arising in the data communication network.” Applicant’s argument to the contrary is unpersuasive. 

	II. Adaptive Delivery and Dropping Packets in the Enhancement Layer
Applicant further argues that Park failed to teach "drop sending parts of data of the one or more enhancement layers" because "adaptive delivery" does not teach that enhancement parts are dropped. As shown above, by the Safaei reference in support of the Park reference and further by applicant’s admission that Park as supported by Safaei teach that dropping the enhancement parts was one of the known choices for adaptive delivery optimizations by practitioners in the art at the time of effective filing. Applicant’s arguments to the contrary are unpersuasive. 


III. Newly Added Claim Limitations
Applicant argues that Kimmich and Park fails to teach newly added claim limitations in each of the independent claims. Examiner agrees. The newly added claim limitations in each independent claim are now rejected as unpatentable in view of Kimmich, Park, and Bivolarsky. 

IV. Arguments failing 37 CFR 1.111(b)
The  following applicant's arguments A–F fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

A. Claim 1, § 103
Applicant argues “the cited references fail to teach or suggest the data communication system is communicatively coupled to a data communication network that, when in operation, communicates the encoded output data from the at least one encoder to at least one decoder that is enabled to decode the encoded output data”. Rem. 9. 

B. Claim not specified, § 103
Applicant argues “the encoder is configured to employ an hierarchical data structure for representing data to be communicated from the at least one encoder to the at least one decoder, wherein the hierarchical data structure includes a base layer and one or more enhancement layers with associated residual data, wherein the base layer is capable of providing a coarse rendition of the input signal at the at least one decoder, and the one or more enhancement layers and their associated residual data are useable when received at the least one decoder to enhance the coarse rendition to render the input signal at a higher level of quality than the coarse rendition”. Rem. 9.

C. Claim not specified, § 103
Applicant argues “the at least one encoder is operable selectively to drop sending parts of data of the one or more enhancement layers and their associated residual data to the at least one decoder in response bandwidth limitations, ghosting, interference and/or data errors arising in the data communication network”. Rem. 9.

D. Claim 5, § 103
Applicant argues “the at least one encoder encoding an input signal received thereat into encoded output data, the encoder employing an hierarchical data structure for representing data to be communicated from the at least one encoder to at least one decoder, wherein the hierarchical data structure includes a base layer and one or more enhancement layers with associated residual data, wherein the base layer is capable of providing a coarse rendition of the input signal at the at least one decoder, and the one or more enhancement layers and their associated residual data being useable when received at the least one decoder to enhance the coarse rendition to render the input signal at a high level of quality than the coarse rendition”. Rem. 9.

E. Claim not specified, § 103
Applicant argues “the data communication system transmitting through a data communication network that is coupled to the at least one encoder the encoded output data from the at least one encoder to the at least one decoder”. Rem. 9.

F. Claim not specified, § 103
Applicant argues “the at least one encoder configured to, when in operation, selectively drop sending parts of data of the one or more enhancement layers Page 9 of 11 Application No. 17/380,718Amendment "A"Reply to Non-Final Office Action mailed February 16, 2022and their associated residual data to the at least one decoder in response bandwidth limitations, ghosting, interference and or data errors arising in the data communication network”. Rem. 9–10.

G. Section IV conclusion. 
Applicant’s arguments A–F fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Further, Applicant is reminded that if a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. See, e.g., In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990). Rebuttal evidence and arguments can be presented by counsel, In re Chu, 66 F.3d 292, 299, 36 USPQ2d 1089, 1094-95 (Fed. Cir. 1995), or by way of an affidavit or declaration under 37 CFR 1.132, e.g., Soni, 54 F.3d at 750, 34 USPQ2d at 1687; In re Piasecki, 745 F.2d 1468, 1474, 223 USPQ 785, 789-90 (Fed. Cir. 1984). However, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).
Here, the Examiner has established a prima facie case of obviousness and supported this determination with factually supported objective evidence. In rebuttal Applicant has made the conclusory assertions A–F that the Examiner’s determination is unsupported. It is proper to term Applicant’s assertion as conclusory because Applicant has failed to provide any evidentiary support for these assertions. After all, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”). If Applicant meant his statements to be of some probative value, then they must be accompanied by an affidavit. Examiner maintains his assertions and highlights that Applicant has failed to properly rebut those assertions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1–9 are rejected under 35 U.S.C. 103 as being unpatentable over Kimmich et al. (US 2010/0260254) in view of Park et al. (US 2012/0185907) further in view of Bivolarsky (US 2014/0119456).
Regarding claims 1 and 5, Kimmich discloses:
A data communication system comprising: 
at least one encoder; (Kimmich, ¶ [0184], “The SVC encoder portion of a transcoder 1310 can be configured per channel.”) wherein the at least one encoder, when in operation, encodes an input signal received thereat into encoded output data; (Kimmich, ¶ [0209], “In the system 1700, the transcoder 1710 receives encoded (e.g., MPEG-4 encoded) video data, decodes the video data, encodes it as a full H.264/SVC program, and sends the full program to the network interface unit 1730.”)
wherein the data communication system is communicatively coupled to a data communication network that when in operation, (Kimmich, ¶¶ [0045–7]) communicates the encoded output data from the at least one encoder to at least one decoder; (Kimmich, ¶ [0209], “The enhancement layer of the program is sent from the network interface unit 1730 to the Ka modulator 1742 to code and modulate with the respective modcode before transmission using the Ka band satellite 1752. Similarly, the base layer of the program is sent from the network interface unit 1730 to the Ku modulator 1744 to code and modulate with the respective modcode before transmission using the Ku band satellite 1754.”)
that is enabled to decode the encoded output data; (Kimmich, ¶ [0209], “In the system 1700, the transcoder 1710 receives encoded (e.g., MPEG-4 encoded) video data, decodes the video data, encodes it as a full H.264/SVC program, and sends the full program to the network interface unit 1730. […]. As illustrated in FIG. 17, the base layer and the enhancement layer of a program include packets 1780 with data and a header, e.g., which includes a program identifier and/or an address for routing the packet.”)
wherein the data communication network is configured to function according to joint source channel coding (JSCC); (Kimmich teaches a data communication network that uses joint source channel coding, ¶ [0226], “The data terminal synchronizes the packets that are received over the Ka band satellite 1852 and through the network 1840 using the header fields in the enhancement and base layer packets 1880.”, ¶ [0210], “Transmission by the Ka band satellite 1752 or the Ku band satellite 1754 can be via broadcast, multicast, or unicast. Satellites are inherently broadcast or multicast systems.”, ¶ [0205], “The packets transmitted over a satellite link can be encapsulated in any of a number of formats. Examples include […] Internet Protocol (IP) packet format, where each program is delivered directly to a data terminal with a unique IP address, a multicast address, or a broadcast address.”)
wherein the encoder is configured to employ an hierarchical data structure for representing data to be communicated from the at least one encoder to the at least one decoder, wherein the hierarchical data structure includes a base layer and one or more enhancement layers with associated residual data, (Kimmich, Fig. 17, base layer packet 1780 with header including program configuration information and data, ¶ [0209], “As illustrated in FIG. 17, the base layer and the enhancement layer of a program include packets 1780 with data and a header, e.g., which includes a program identifier and/or an address for routing the packet.”) wherein the base layer is capable of providing a coarse rendition of the input signal at the at least one decoder, and the one or more enhancement layers and their associated residual data are useable when received at the least one decoder to enhance the coarse rendition to render the input signal at a high level of quality than the coarse rendition; and  (Kimmich teaches hierarchical coding (base layer and enhancement layer) and these limitations are describing known properties of hierarchical coding, ¶ [0209], “the full program is divided into hierarchical layers using a different data partitioning scheme or a scalable pre-coding scheme” and this is further evidenced by Safaei et al. (US 2016/0227172), ¶ [0006], “A current model for video quality differentiation is to use hierarchical video coding (HVC) or multiple description coding (MDC). In both models, the video stream is split into a number of sub-streams, called layers or descriptions in HVC and MDC respectively. The user who receives all the sub-streams will be able to decode the video at the maximum possible quality. If some sub-streams are not sent by the source or dropped by the server/network, the receiver will decode a lower quality video.”)
Kimmich does not explicitly teach “wherein the at least one encoder is operable selectively to drop sending parts of data of the one or more enhancement layers and their associated residual data to the at least one decoder in response bandwidth limitations, ghosting, interference and/or data errors arising in the data communication network.”.
In a similar field of endeavor Park teaches:
wherein the at least one encoder (Park, ¶ [0034], “an MMT service by a broadcast system”, ¶ [0005], “A Moving Picture Experts Group-2 Transport Stream (MPEG-2 TS) is typically used for transmitting a multimedia content in a broadcast network. The MPEG-2 TS is used as a representative transmission technology for transmitting bit streams (a plurality of encoded video bit streams) in which a plurality of broadcast programs are multiplexed in a transmission environment having an error.”)  is operable selectively to drop sending parts of data of the one or more enhancement layers and their associated residual data in response bandwidth limitations, ghosting, interference and/or data errors (Park, ¶ [0043], “The MMT D.3 layer 390 performs an operation for an optimization between respective layers included in the Layer E 320”, ¶ [0074], “The MMT D.2 layer receives the session management information from the MMT C.2 layer in order to manage a session control. At this time, the session management information contains an adaptive delivery and a change delivery path. For example, the MMT D.2 layer manages a transport related to properties of a bit rate, a delay time, and a loss rate based on the session management information provided by the MMT C.2 layer.” and this is further evidenced by Safaei et al. (US 2016/0227172), ¶ [0006], “A current model for video quality differentiation is to use hierarchical video coding (HVC) or multiple description coding (MDC). In both models, the video stream is split into a number of sub-streams, called layers or descriptions in HVC and MDC respectively. The user who receives all the sub-streams will be able to decode the video at the maximum possible quality. If some sub-streams are not sent by the source or dropped by the server/network, the receiver will decode a lower quality video.”)  arising in the data communication network. (Park, ¶ [0012], “the MMT standard may be applied for efficiently transmitting hybrid content through a heterogeneous network. Hybrid content denotes a set of contents having a multimedia element by a video/audio/application. The heterogeneous network denotes a network where a broadcast network and a communication network coexist.”
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method for a layered encoding scheme with multiplexed configuration information as taught by Kimmich with the explicit teaching of managing the stream in relation to bandwidth limitations as taught by Park, the motivation is “the MMT standard is to representatively provide an efficient MPEG transmission technology in a multimedia service environment changed based on the IP” as taught by Park (¶ [0013]).
The combination fails to explicitly teach “to the at least one decoder”.
In a similar field of endeavor Bivolarsky teaches:
to the at least one decoder (Bivolarsky, ¶ [0035], “to enhance robustness the different projections are sent as separate respective streams over the network. Thus if one or some of the streams are lost in transmission, or deliberately dropped, the decoder can still recreate at least a lower resolution version of the video from the one or more streams that remain.”)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method for a layered encoding scheme with multiplexed configuration information as taught by Kimmich with the explicit teaching of managing the stream in relation to bandwidth limitations as taught by Park with the explicit teaching of transmission being sent to the decoder as taught by Bivolarsky, the motivation is “a new opportunity for scaling by omitting or dropping one or more projections, i.e. a new form of layered coding” as taught by Bivolarsky (¶ [0036]).

Regarding claims 2 and 6, the combination of Kimmich, Park, and Bivolarsky teaches:
The data communication system of claim 1, wherein the at least one encoder is configured to send base layer data of a given image frame to the at least one decoder (Bivolarsky, ¶ [0035], “to enhance robustness the different projections are sent as separate respective streams over the network. Thus if one or some of the streams are lost in transmission, or deliberately dropped, the decoder can still recreate at least a lower resolution version of the video from the one or more streams that remain.”) to decode concurrently with the at least one encoder computing enhancement layer data of the given image frame to send subsequently to the at least one decoder, thereby reducing a latency of data communication arising when communicating from the at least one encoder to the at least one decoder. (Kimmich, ¶ [0116], “three pre-coding schemes (624-1, 624-2, and 624-3) are used to generate three sets of representation data (622-1, 622-2, and 622-3), respectively. The three sets of representation data (622-1, 622-2, and 622-3) may correspond to three hierarchical layers of representation of the set of source data 410. Each of these sets of representation data 622 may be stored in a representation data store 620.”)

Regarding claims 3 and 7, the combination of Kimmich, Park, and Bivolarsky teaches:
The data communication system of claim 1, wherein the at least one encoder is configured to drop sending enhancement layer data (Bivolarsky, ¶ [0035], “to enhance robustness the different projections are sent as separate respective streams over the network. Thus if one or some of the streams are lost in transmission, or deliberately dropped, the decoder can still recreate at least a lower resolution version of the video from the one or more streams that remain.”) and resend base layer data of a given image frame in an event that a first transmission of the base layer data of the given image frame is corrupted when transmitted from the at least one encoder to the at least one decoder. (Kimmich, ¶ [0065], “the first pre-coding scheme may generate a base layer of the source data (e.g., the most basic information needed to be able to recreate the source data at some resolution or fidelity),”)

Regarding claims 4 and 8, the combination of Kimmich, Park, and Bivolarsky teaches:
The data communication system of claim 1, wherein the system is configured to spread data of a given Intra-frame of the input signal into a plurality of frame durations when communicated from the at least one encoder to the at least one decoder. (Kimmich, ¶ [0129], “the first set of representation data 622-1 may include critical header information, while the other two sets of representation data (622-2 and 622-3) may include less critical intra- and inter-coded block patterns and transform coefficients. For example, using the H.264/AVC standard, the data partitions 628 may be encapsulated into separate network abstraction layer (NAL) packets, which may be collated into the sets of representation data 622. Each of these sets of representation data 622 may be stored in a representation data store 620.”)

Regarding claim 9, the combination of Kimmich, Park, and Bivolarsky teaches:
A computer program product comprising a non-transitory computer- readable storage medium having computer-readable instructions stored thereon, (Kimmich, ¶ [0251], “as disclosed herein, the term "memory" or "memory unit" may represent one or more devices for storing data, including read-only memory (ROM), random access memory (RAM), magnetic RAM, core memory, magnetic disk storage mediums, optical storage mediums, flash memory devices, or other computer-readable mediums for storing information. The term "computer-readable medium" includes, but is not limited to, portable or fixed storage devices, optical storage devices, wireless channels, a sim card, other smart cards, and various other mediums capable of storing, containing, or carrying instructions or data.”) the computer-readable instructions being executable by a computerized device comprising processing hardware to execute the method of claim 5. (Kimmich, ¶ [0252], “embodiments may be implemented by hardware, software, firmware, middleware, microcode, hardware description languages, or any combination thereof. When implemented in software, firmware, middleware, or microcode, the program code or code segments to perform the necessary tasks may be stored in a computer-readable medium such as a storage medium. Processors may perform the necessary tasks.”)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PIERORAZIO whose telephone number is (571)270-3679. The examiner can normally be reached Monday - Thursday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712704195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL B. PIERORAZIO/Primary Examiner, Art Unit 2426